Citation Nr: 1201343	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-38 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition and vision problems, claimed as a residual of stroke secondary to diabetes mellitus.

2.  Entitlement to service connection for prostate disability.

3.  Entitlement to service connection for blood clots.

4.  Entitlement to service connection for bladder disability.

5.  Entitlement to service connection for cancer.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 29, 1978 to August 4, 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied service connection for a bilateral eye condition, prostate problems, blood clots, bladder problems, and cancer.

In January 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran essentially asserts that all his current medical problems are the result of being pushed off an 18-wheeler during service and being unable to digest the food he ate in service.  During the January 2011 Board hearing, he testified that he was hospitalized at Fort Dix after falling off the truck and that he received a blood transfusion, underwent a spinal tap, and was bleeding from his rectum (transcript, pgs. 4-5).  Although unclear, he said that he believes the fall and treatment led to arthritis, blood clots, blood cancer, prostate cancer, bladder cancer, and pancreatic cancer (transcript, pgs. 5-6).  He said that private physicians, Dr. "West" and Dr. "Jackson", as well as Southern Bone and Joint doctors have attributed his current conditions to service (transcript, pg. 6).  

The Veteran's service treatment records (STRs) reflect that he was admitted to Walson Army Hospital at Fort Dix after multiple complaints of headaches and backaches.  He underwent an extensive medical work-up, including X-rays, electrocardiogram, and various laboratory tests, which were all negative.  He was referred for a psychiatric consultation where he admitted that he was depressed and suffering from "bad nerves."  The assessment was adjustment reaction of adult life.  It was noted the Veteran manifested physical symptoms such as various body aches and headaches when under stress.  It was recommended that he be administratively discharged.  

A May 2007 VA social work note indicates that the Veteran was receiving "Social Security benefits."  An October 2008 VA social work note also indicates that the Veteran was receiving "Social Security and SSI".  The Board notes that the Social Security Administration (SSA) is permitted to pay Supplemental Security Income (SSI) benefits only to those 65 years or older, blind, or disabled.  20 C.F.R. §§ 416.110(a), 416.202.  The Veteran is not blind and is less than 65 years old.  Consequently, it is likely that the SSI payments are based on disability.  As there is no indication which disability the SSI payments are based upon, the SSI records are potentially relevant to each claim, and must be requested.  Cf. Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (when the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it when these records are relevant to the claims). 

A March 2010 VA examination report notes that the Veteran's medical history included hospitalization for pancreatic cancer at Flowers Hospital in January and February 2010.  The claims file includes private medical records from Flowers Hospital through December 2009, which show periodic treatment for pancreatitis, but no diagnosis of cancer.  

As noted above, the Veteran has identified private medical records that are potentially relevant to his claims and VA has a duty to make reasonable efforts to assist him in obtaining these records.  38 C.F.R. § 3.159(c)(1) (2011).  During the Board hearing, he said that he had been treated by Dr. West, Dr. Jackson, and Southern Bone and Joint.  A review of the claims file reflects that Dr. West indicated that he did not have records pertaining to the Veteran and that records from Southern Bone and Joint have already been obtained.  It does not appear, however, that attempts have been made to obtain records from Dr. Jackson or the records from Flowers Hospital that the Veteran identified during the March 2010 VA examination.  Hence, a remand is required for the RO to make reasonable efforts to obtain these records.  

The Board also finds that the March 2010 VA examination for the Veteran's complaints of prostate problems, blood clots, bladder problems, and cancer was inadequate.  The VA examiner noted that the Veteran was a poor historian, but diagnosed the Veteran with status post prostate and pancreatic cancer, by history.  The examiner indicated that she reviewed the claims file but did not review the private medical records.  The Board points out that Veteran has been primarily treated at private facilities and none of the records so far received show treatment for prostate or pancreatic cancer.  Furthermore, the examiner indicated that she was "extremely confused" by the question posed regarding a nexus with service.  Hence, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that SSA furnish a copy of its decision awarding the Veteran SSI or disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request any necessary consent and authorization to obtain private treatment records from Dr. Jackson and Flowers Hospital since December 2009.

3.  If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO/AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's prostate problems, blood clots, bladder problems, and cancer.  

The claims file must be sent to the examiner for review.

The examiner should clearly identify all current disability(ies) associated with the Veteran's complaints of prostate problems, blood clots, bladder problems, and cancer.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater  probability) that the disability is related to service, including the fall of a truck and inability to digest food described by the Veteran.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, including that a psychological component has been associated with the Veteran's complaints in the past, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

5.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


